Citation Nr: 0947959	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-29 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1972 to 
July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO denied the 
Veteran's petition to reopen a previously denied claim of 
service connection for a back disability, finding that no new 
and material evidence had been submitted.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection for a back disability.  This is so because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for a back disability as a claim to reopen.

The Veteran testified before a Decision Review Officer at a 
hearing at the RO in April 2008.  He and his wife testified 
before the undersigned Veterans Law Judge at a hearing at the 
Board in Washington, D.C., in November 2009.  Transcripts of 
both hearings have been associated with the Veteran's claims 
file.

The decision below addresses the Veteran's petition to reopen 
his previously denied claim of service connection for a back 
disability.  Consideration of the merits of the Veteran's 
claim is deferred pending completion of the development 
sought in the remand that follows the decision.




FINDINGS OF FACT

1.  The RO denied the Veteran's petition to reopen a 
previously denied claim for service connection for a back 
disability in February 2005.  The Veteran did not appeal that 
decision.

2.  Evidence received since the February 2005 decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for a back disability, and it 
raises a reasonable possibility of substantiating the 
underlying claim.


CONCLUSIONS OF LAW

1.  A February 2005 RO decision that denied a petition to 
reopen a previously denied claim for service connection for a 
back disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302, 20.1103 (2009).

2.  Since the prior final denial of the Veteran's petition to 
reopen his previously denied claim for service connection for 
a back disability, new and material evidence has been 
received; hence, the requirements to reopen the claim have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 2005 rating decision, the RO denied the 
Veteran's petition to reopen a previously denied claim for 
service connection for a back disability.  The Veteran was 
notified of the decision but did not perfect an appeal.  
Thus, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  In July 2006, the Veteran sought to 
reopen his claim for service connection for a back 
disability.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions to the regulation, 
which relate to receipt of additional service department 
records, affects the Veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim for service connection was the 
February 2005 RO decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The Veteran filed his original application for service 
connection for a back disability in June 1995.  The RO denied 
the claim in December 1995 and September 1996 rating 
decisions, finding that the Veteran was diagnosed with spina 
bifida at his separation from active duty and concluding that 
the disability-a developmental disorder-was not subject to 
service connection.  The Veteran did not perfect an appeal of 
this decision, which became final.  The RO denied the 
Veteran's petition to reopen the previously denied claim in a 
February 2005 decision.  The Veteran did not perfect an 
appeal of this decision, which became final.  

A review of the evidence added to the record since the RO's 
prior decision reflects that two of the Veteran's private 
physicians have submitted statements regarding the possible 
etiology of the Veteran's current back disability.  In April 
2008, the Veteran submitted a statement from a private 
physician who stated that he has been treating the Veteran 
for more than 10 years for recurrent chronic lumbar disc 
syndrome.  The physician stated that he reviewed the 
Veteran's service treatment records and concluded that the 
Veteran's current diagnosis is the "direct result" of an 
injury the Veteran suffered in May 1974.  Similarly, the 
Veteran submitted a statement from another of his private 
treating physicians in May 2008.  In that statement, the 
physician stated that he had treated the Veteran for chronic 
low back pain since February 1996.  The examiner noted that 
he had diagnosed the Veteran with lumbar degenerative disc 
disease, multiple lumbar and sacroiliac intersegmental joint 
dysfunctions, and lumbar disc herniations.  The treating 
physician opined that the Veteran sustained his current 
lumbar disc bulges and herniations while on active duty.  

The Board finds that the Veteran's treating private 
physicians' April 2008 and May 2008 statements are "new" in 
the sense that they were not previously before agency 
decision makers.  The Board also finds that the physicians' 
statements are not cumulative or duplicative of evidence 
previously considered and are thus "material" for purposes 
of reopening the Veteran's claim.  In this regard, the Board 
notes that in the February 2005 decision, the RO denied the 
Veteran's petition to reopen the previously denied claim 
because it was unable to verify a relationship between the 
Veteran's claimed condition and active duty.  Specifically, 
the RO pointed to the fact that the Veteran's only diagnosed 
back disability at the time of his separation from active 
duty was spina bifida, which was viewed as a developmental 
disorder not subject to service connection.  Thus, prior to 
the April 2008 and May 2008 private physicians' statements, 
the Veteran had not provided any medical evidence suggesting 
a link between his claimed back disorder and his time in 
service.  The statements, however, indicate that the Veteran 
has a currently diagnosed acquired back disability that may 
be related to active duty.  Because they provide medical 
evidence addressing a possible etiological link between the 
Veteran's claimed back disability and his time in service, 
the private physicians' statements add to the record in a way 
that they should be considered new and material.  The Board 
thus finds that the Veteran's private physicians' April 2008 
and May 2008 statements relate to an unestablished fact 
necessary to substantiate the claim and raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a). 

As new and material evidence, in the form of the Veteran's 
treating private physicians' April 2008 and May 2008 
statements regarding a possible nexus between the Veteran's 
claimed disability and service, has been submitted, the Board 
finds that the criteria for reopening the claim for service 
connection for a back disability have been met.


ORDER

New and material evidence to reopen the claim of service 
connection for a back disability has been received; to this 
limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection is reopened, the claim must be considered on a de 
novo basis.  The Board finds that additional evidentiary 
development is necessary before a decision can be reached on 
the merits of the Veteran's claim.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board acknowledges that in his April 2008 hearing before 
a Decision Review Officer (DRO), the Veteran reported that he 
was receiving ongoing treatment for his back disability at 
the Mountain Home VA Medical Center (VAMC).  However, the 
Board notes that no records more recent than June 2006 are 
present in the Veteran's claims file.  The Board notes that 
VA is required by the VCAA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim, to include relevant records from both Federal and 
private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 
C.F.R. § 3.159(c)(1) (2009).  The Board further notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, as the identified VA medical records may have a 
bearing on the Veteran's claim, the agency of original 
jurisdiction (AOJ) must attempt to obtain any examination or 
treatment records since June 2006 from the Mountain Home VAMC 
and associate them with the claims file.  The AOJ must 
further request that the Mountain Home VAMC provide a 
negative response if no such records are available.

The Board notes further that the VCAA requires that VA afford 
the claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as injuries he suffered during 
service or current symptoms of a back disability.  See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, he cannot 
testify, as he would be medically incompetent to do, about a 
diagnosis or the etiology of any current disability.  See id.   

Review of the Veteran's claims file reveals that his service 
treatment records document complaints of low back pain in May 
1974.  The Veteran was diagnosed with back strain at the time 
and was noted to have no muscle spasm and no radiation of 
pain.  On a report of medical history prepared in conjunction 
with a separation examination in July 1975, the Veteran 
responded "Yes" when asked if he had "recurrent back 
pain."  The examiner's notation at the time indicates that 
the Veteran had "recurrent low back pain with heavy lifting 
secondary to an injury in 1973 - not treated."  Similarly, 
on his July 1975 separation examination, the Veteran was 
noted to have undergone orthopedic consultation regarding his 
complaints of back pain.  Record of that consultation 
indicates that the Veteran complained of recurrent low back 
pain after an episode of heavy lifting but reported to sick 
call only once for treatment.  Radiological examination 
conducted at the time revealed spina bifida occulta at S1 to 
S5 and some narrowing of the disc space at L5-S1.  The 
examiner found the Veteran "fit for separation" but did not 
assign any other diagnoses.  

Relevant post-service medical records consist of treatment 
records from private treatment providers and from the 
Mountain Home VAMC, as well as a VA examination conducted in 
May 2008.  Treatment records from the Veteran's ongoing 
treatment at the Mountain Home VAMC reflect that he has been 
diagnosed with low back pain and degenerative joint disease 
and is currently receiving treatment for his back disorder at 
that facility.  Private treatment records document that the 
Veteran has received ongoing treatment for "lumbar disc 
syndrome" since 1986; he has also received ongoing treatment 
for a diagnosis of degenerative disc disease with associated 
sciatica.  In addition, his private physicians submitted 
statements in April 2008 and May 2008 linking the Veteran's 
current diagnosis to his reported May 1974 in-service injury.  

The RO has also obtained records from the Social Security 
Administration (SSA) relating to his award of disability 
benefits in October 1989; these records reflect that the 
Veteran injured his back while at work in February 1985.  
Contemporaneous treatment reports contained in the SSA record 
reflect that at the time of that injury, the Veteran did not 
report a prior back injury to his treatment providers.  (It 
does not appear that the physicians who provided opinions 
favorable to the Veteran's claim of service connection did 
not have these records to review.)

Report of a May 2008 VA orthopedic examination reflects that 
the Veteran complained of having back pain since an incident 
in service in which he was injured while lifting a heavy 
parcel in May 1974.  The Veteran stated that, following the 
injury, he was kept on "profile" for the rest of his active 
duty.  The examiner conducted physical and radiological 
examination of the Veteran but did not review the claims 
file.  Radiological examination revealed minimal scoliotic 
curve of the lumbar spine with spondylosis; magnetic 
resonance imagery study revealed facet arthrosis in the 
Veteran's spine.  The examiner diagnosed the Veteran with 
multilevel degenerative joint disease and intervertebral disc 
disease but did not offer an etiological opinion.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has 
firsthand knowledge, such an injury during service, or 
symptoms of a current back disability.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, he cannot testify, as he 
would be medically incompetent to do, about a diagnosis or 
the etiology of any current disability.  See id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) (2009) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

In that connection, the Veteran has alleged that he injured 
his back while in service and that he has had pain in his 
back that has continued to the present.  The Board notes that 
the Veteran is qualified, as a lay person, to report that he 
suffered pain or injury during service that has continued to 
the present.  See Savage, 10 Vet. App. at 495.  However, he 
is not competent to provide a medical opinion as to the onset 
of any current disability.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Here, the Veteran has stated that he has had 
back problems that have continued and worsened since his 
period of active duty.  As the Veteran is competent to 
testify to observable facts, such as in-service pain or 
injury and the continuity of symptoms from his time in 
service to the present, but is not competent to testify as to 
etiology of a current disability, the Board finds that there 
is insufficient competent medical evidence on file to make a 
decision on these issues and must therefore remand to obtain 
medical examination and nexus opinions regarding the etiology 
of the Veteran's currently diagnosed back disability.  See 
McLendon, 20 Vet. App. 79.  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The Board 
notes that the United States Court of Appeals for Veterans 
Claims has held that once VA undertakes the effort to provide 
an examination when developing a claim for service 
connection, even if not statutorily obligated to do so, it 
must provide an adequate one.  See Woehlaert v. Nicholson, 21 
Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; 
see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence . . . is essential for a proper appellate 
decision").  The Board notes in addition that the failure of 
the physician to provide a basis for his or her opinion goes 
to the weight or credibility of the evidence.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has 
further recognized that a mere statement of opinion, without 
more, does not provide an opportunity to explore the basis of 
the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Here, although the May 2008 VA examiner addressed the 
presence of current back disability, the examiner did not 
provide any opinion as to a relationship between the 
Veteran's currently diagnosed disability and his time in 
service.  Because the examiner did not provide a medical 
nexus opinion concerning the Veteran's back disability, the 
examination is inadequate for VA purposes.  See 38 C.F.R. § 
4.2 (2009) (providing that where an examination report does 
not contain sufficient detail, it is inadequate for 
evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 301 (2008) (a medical examination report must 
contain clear conclusions with supporting data and a reasoned 
medical explanation connecting the two); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) (a medical opinion must be 
supported by an analysis that the Board can consider and 
weigh against contrary opinions).  Accordingly, remand is 
required.

In light of the above considerations, the Board concludes 
that another medical examination and opinion are needed.  
Under these circumstances, evidentiary development is needed 
to fully and fairly evaluate the Veteran's claim of service 
connection for a back disability.  38 U.S.C.A. § 5103A (West 
2009).  The Veteran must be provided a physical examination 
of the spine, including radiological evaluation, and a 
diagnosis of all current back disabilities must be provided.  
The examiner must include a well-reasoned medical opinion 
addressing the nature and etiology of any diagnosed back 
disability and the medical probabilities that any diagnosed 
back disability is related to the Veteran's time in service, 
paying particular attention to the Veteran's claim that the 
disability is related to an injury he sustained in May 1974 
while on active duty, as well as to his assertions of 
continuity of symptomatology since service.  The Veteran's 
treating private physicians' April 2008 and May 2008 
statements, and his SSA records documenting a workplace 
injury to his back in February 1985, must be specifically 
addressed in the context of the examiner's etiological 
opinion.  The examiner's opinions must be based upon 
consideration of the Veteran's documented medical history and 
assertions through review of the claims file.  38 U.S.C.A. 
§ 5103A.  

In view of the foregoing, the case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following action:

1.  The AOJ must obtain from the 
Mountain Home VA Medical Center any 
available medical records pertaining to 
the Veteran's examination or treatment 
at that facility at any time since June 
2006.  The AOJ must request that a 
negative response be returned if no 
such records are available.  The AOJ 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2009) as regards 
requesting records from Federal 
facilities.  All records and/or 
responses received must be associated 
with the claims file.  

2.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran must 
be scheduled for a VA examination.  The 
entire claims file, to include a complete 
copy of this remand, must be made 
available to the examiner, and the report 
of examination must include discussion of 
the Veteran's documented medical history 
and assertions.  The Veteran must be 
advised that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2009).  
The examiner must set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed.  All appropriate tests and 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.

The examiner must elicit the Veteran's 
history regarding the identified 
disability.  Following a clinical 
evaluation of the Veteran, including 
radiological examination, and a review of 
the claims file, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
diagnosed back disability is related to 
the Veteran's period of military service.  
The examiner must specifically address 
the Veteran's contentions that he first 
injured his back in service and has had 
problems with his back since that time.  
In opining as to the etiology of any 
currently diagnosed back disability, the 
examiner must address the Veteran's 
private physicians' April 2008 and May 
2008 statements regarding the etiology of 
the Veteran's current back disability, as 
well as the SSA records reflecting a 
post-service injury the Veteran incurred 
in February 1985.  The examiner must set 
forth all examination findings, along 
with the complete rationale for the 
opinions expressed.  A detailed 
explanation for all conclusions reached 
by the examiner must be provided.  
Citations to the record or relevant 
medical principles should be included as 
necessary to explain the opinion(s).

3.  The AOJ must ensure that the 
examination report complies with this 
remand and the questions presented in 
the examination request.  If the report 
is insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
must re-adjudicate the claim for service 
connection in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


